                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF HAWAI`I
___________________________________
                                    )
HAWAII TAPERS’ TRUST FUNDS, ET AL. )
                                    )
                     Plaintiffs,    )
          v.                        ) Civ. No. 19-00334 ACK-WRP
                                    )
REGINALD S. LEITE, JR.,             )
Individually, and doing business    )
As RSL Drywall,                     )
                                    )
                     Defendant.     )
___________________________________)

        ORDER ADOPTING THE MAGISTRATE JUDGE’S FINDINGS AND
                          RECOMMENDATION

          For the reasons set forth below, the Court ADOPTS the

Magistrate Judge’s Findings and Recommendation, ECF No. 21,

issued by Magistrate Judge Wes Reber Porter on February 20,

2020.



                            BACKGROUND

          Plaintiffs Trustees of the Hawaii Tapers’ Trust Funds

(“Plaintiffs”) filed a motion for default judgment on January 6,

2020 (the “Motion”).   ECF No. 19.   Plaintiffs argued that they

were entitled to a default judgment against Defendant Reginald

S. Leite, Jr. (“Defendant”), individually and doing business as

RSL Drywall, under a collective bargaining agreement to which

Defendant was a signatory (the collective bargaining agreement

and the separate letter agreement binding Defendant thereto are


                                 1
referred to collectively as the “Agreement”).    ECF No. 19-1

at 5-6.

            Under the Agreement, Defendant agreed to contribute

and pay to Plaintiffs certain amounts for employee benefits for

work performed by Defendant’s covered employees.     ECF No. 19-1

at 6.   Defendant further agreed to submit paperwork enabling

Plaintiffs to audit the amounts paid.    ECF No. 19-1 at 6-7.

Under the Agreement, if Defendant failed to pay the required

contributions, it would be subject to liquidated damages and

required to pay Plaintiffs’ attorney’s fees and costs.      ECF No.

19-1 at 7.    Plaintiffs’ Motion seeks the recovery of unpaid

trust fund contributions, liquidated damages, interest, and

attorney’s fees and costs.    ECF No. 19-1 at 1-2.   Plaintiffs’

Complaint additionally seeks a court order that would require

Defendant to submit timely reports and payments, and permit

Plaintiffs to audit its payroll books and records.     Compl.

at 10-11.

            On February 20, Judge Porter filed his “Findings and

Recommendations to Grant in Part and Deny in Part Plaintiffs’

Motion for Default Judgment,” (the “F&R”).    ECF No. 21.   The F&R

found that Plaintiffs are entitled to default judgment against

Defendant and the following relief: (1) a declaratory judgment

directing Defendant to submit reports for August 2018 through

November 2019; (2) delinquent contributions in the amount of

                                  2
$42,599.50; (3) liquidated damages in the amount of $2,488.72;

(4) interest in the amount of $1,813.38 plus per diem interest

of $4.81 from December 26, 2019, until entry of judgment; and

(5) attorney’s fees in the amount of $11,272.01 and costs in the

amount of $4,523.71.    ECF No. 21 at 9-13.

           With regard to attorney’s fees, Plaintiffs’ Motion

requested $26,780.00.    See ECF No. 19-2 at 4.   The F&R found

that the attorney’s fees requested were reasonable, but found

that the Agreement limits any attorney’s fees to 25 percent of

the total amount of contributions and damages due.     F&R at 10-

11.   The F&R therefore recommends limiting attorney’s fees to

$11,272.01, which is 25 percent of the total amount of

contributions and liquidated damages it found due.     F&R at 12.

On March 3, Plaintiffs filed an objection to this portion of the

F&R, stating they are properly entitled to the full claim for

attorney’s fees—$26,780.00—rather than the reduced amount

awarded pursuant to the Agreement.    ECF No. 22.

           The Court decides this matter without a hearing

pursuant to LR 7.1(d).



                         STANDARD OF REVIEW

           The district court may accept those portions of a

magistrate judge’s findings and recommendation that are not

objected to if it is satisfied that there is no clear error on

                                  3
the face of the record.   United States v. Bright, Civ. No. 07-

00311 ACK-KSC, 2009 WL 5064355, at *3 (D. Haw. Dec. 23, 2009);

Stow v. Murashige, 288 F. Supp. 2d 1122, 1127 (D. Haw. 2003).

          When a party objects to a magistrate judge’s findings

and recommendation, the district court must review de novo those

portions to which the objections are made and “may accept,

reject, or modify, in whole or in part, the findings and

recommendations made by the magistrate judge.”   28 U.S.C.

§ 636(b)(1); see also Fed. R. Civ. P. 72; L.R. 74.1.   Under a de

novo standard, a district court “review[s] the matter anew, the

same as if it had not been heard before, and as if no decision

previously had been rendered.”   Freeman v. DirecTV, Inc., 457

F.3d 1001, 1004 (9th Cir. 2006).



                            DISCUSSION

  I.   Calculation of Attorney’s Fees

       a. Entitlements Under ERISA

          Plaintiffs argue that they are entitled to the full

award of reasonable attorney’s fees available under ERISA as

calculated by the lodestar method, rather than the limited

amount provided for the in Agreement.

          ERISA provides the following:

          Every employer who is obligated to make
          contributions to a multiemployer plan under the
          terms of the plan or under the terms of a

                                   4
            collectively bargained agreement shall, to the
            extent not inconsistent with law, make such
            contributions in accordance with the terms and
            conditions of such plan or such agreement.

29 U.S.C. § 1145.     Where an action is brought on behalf of a

plan to enforce this provision, and a judgment in favor of the

plan is awarded, ERISA provides for mandatory “reasonable

attorney’s fees and costs of the action, to be paid by the

defendant.”    29 U.S.C. § 1132(g)(2)(D); see also Trs. of Const.

Indus. & Laborers Health & Welfare Tr. v. Redland Ins. Co., 460

F.3d 1253, 1256 (9th Cir. 2006).

            Federal courts typically apply a lodestar method to

calculate reasonable fees.       See Hensley v. Eckerhart, 461 U.S.

424, 103 S. Ct. 1933, 76 L. Ed. 2d 40 (1983); Fischer v. SJB-

P.D. Inc., 214 F.3d 1115, 1119 (9th Cir. 2000); see also Van

Gerwen v. Guarantee Mut. Life Co., 214 F.3d 1041, 1045 (9th Cir.

2000) (applying this approach to determine reasonable attorney’s

fees under § 1132(g)(1)). 1/      The lodestar method takes the number

of hours reasonably expended on the litigation and multiplies it

by the reasonable hourly rates.        Id.




      1/The Ninth Circuit applies a hybrid lodestar/multiplier approach,
which first requires the calculation of the reasonable rates multiplied by
reasonable hours, and second considers whether the case warrants an upward or
downward multiplier based on factors not subsumed in the lodestar. Van
Gerwen v. Guarantee Mut. Life Co., 214 F.3d 1041, 1045 (9th Cir. 2000).
Judge Porter did not apply a multiplier in this case, Plaintiffs have not
objected to this, and the Court does not find one to be warranted. The Court
therefore does not further consider the issue of multipliers.

                                      5
       b. Fees Requested by Plaintiffs

          Plaintiffs here submitted hourly rates for each of two

attorneys at $275.00 per hour and an hourly rate for a paralegal

at $125.00 per hour.   ECF No. 19-2 at ¶¶ 5-7.   Plaintiffs

asserted that, at these rates, for a total of 97.6 hours worked,

they were entitled to $26,780.00 in fees.   Analyzing the matter

under the lodestar approach, Judge Porter found that the

submitted hourly rates and number of hours worked were

reasonable.

          But Judge Porter went on to find that the Agreement

limited the fee award in this case.   The Agreement provides the

following:

          If it is necessary to take legal action to
          enforce submittal of reports and payment of
          contributions and damages by an Employer, such
          Employer shall pay for all court costs, necessary
          audit fees, and reasonable attorney’s fees of 25%
          of the total amount of contributions and damages
          due.

ECF NO 19-4 at 3.   Judge Porter therefore awarded fees at that

25-percent rate, totaling $11,272.01.

          Plaintiffs contend that this was a mistake.

Essentially, Plaintiffs argue that the provision in the

Agreement predetermining reasonable attorney’s fees as 25

percent of the total contributions and damages due should be

voided and replaced by the Court’s calculation of a reasonable

rate under the lodestar method.

                                  6
       c. Legal Analysis

          Plaintiffs’ arguments fail for two reasons.    First, in

a default judgment Plaintiffs are limited to the relief sought

in the Complaint.   Plaintiffs’ Complaint sought attorneys’ fees

at the 25 percent rate, not the lodestar rate.    Second, even

considering the merits of Plaintiffs’ objections, the Court

finds that an upward departure from the contracted-for

attorney’s fees is overly punitive and not warranted.

           i. Default Judgments are Limited to the Relief
              Sought in the Complaint

          In the Complaint, Plaintiffs state the Agreement

requires Defendant to pay “reasonable attorneys’ fees of 25% of

the total contributions and liquidated damages due.”    Compl.

at 10, ¶ 20.   In the prayer for relief, Plaintiffs accordingly

seek “reasonable attorney’s fees of 25% of the total

contributions and liquidated damages due under said

agreement(s).”   Compl. at 13, ¶ 8.   Federal Rule of Civil

Procedure 54(c) limits the relief that can be obtained in a

default judgment to that relief sought in the complaint.      Fed.

R. Civ. P. 54(c) (“A default judgment must not differ in kind

from, or exceed in amount, what is demanded in the pleadings.”);

see also In re Ferrell, 539 F.3d 1186, 1192 (9th Cir. 2008)

(holding it “would violate Rule 54(c)” to award attorney’s fees

under a statute different from that identified in the complaint


                                 7
“by imposing a default judgment on grounds that differ from what

was ‘demanded in the pleadings.’” (quoting Rule 54(c))).

           Accordingly, Plaintiff may only obtain attorney’s fees

of 25 percent of the total contributions and damages due under

the Agreement, as awarded by Judge Porter.

           ii. Plaintiffs’ Request for Upward Departure from
               Attorney’s Fees in the Agreement

           Even in the absence of the Rule 54(c) limitation, the

Court would award attorney’s fees at the 25 percent rate.

           To support their argument for higher lodestar fees,

Plaintiffs cite to Bourgal v. Lakewood Haulage Inc., 827 F.

Supp. 126 (E.D.N.Y. 1993).   As is the case here, the plaintiffs

in Bourgal sought mandatory fees under § 1132(g)(2)(D).    Id.

at 129.   And, similar to the case here, the collective

bargaining agreement at issue predetermined reasonable

attorney’s fees as 25 percent of contributions and interest due.

Id. at 128.   The court therefore had to determine “whether

parties to a freely-bargained collective bargaining agreement

may designate ‘reasonable’ attorneys fees as a set percentage of

the defendant’s outstanding contributions and amounts owed and

therefore remove the assessment of reasonableness from the

court.”   Id. at 129.

           Bourgal has one important distinction from the case

before this Court.   There, the lodestar figure was lower than


                                 8
the 25 percent agreed to in the collective bargaining agreement.

The court ultimately awarded the lower lodestar figure rather

than the 25 percent rate agreed to in the collective bargaining

agreement at least in part by explaining that ERISA fee awards

are not meant to be punitive.   Here, Plaintiffs seek the

lodestar figure because that amount is more than double the 25

percent agreed to in their contract.

          The Eastern District of New York has continued to

apply the Bourgal approach, but in September 2019 a magistrate

judge raised the theoretical departure from Bourgal in a case

where plaintiffs sought fees above those agreed to in a

collective bargaining agreement.       The court explained that

Bourgal held “only that attorney’s fees cannot be inflated by

virtue of these kinds of provisions.”       Annuity, Pension,

Welfare, Training & Labor Mgmt. Cooperation Tr. Funds of Int’l

Union of Operating Engineers, Local 14-14B, AFL-CIO by Christian

v. Coastal Envtl. Grp. Inc., No. 18CIV5773AMDST, 2019 WL

4603805, at *14 (E.D.N.Y. Sept. 5, 2019) (emphasis in

original), report and recommendation adopted sub nom. Annuity,

Pension, Welfare, Training & Labor Mgmt. Cooperation Tr. Funds

of Int’l Union of Operating Engineers v. Coastal Envtl. Grp.

Inc., No. 18-CV-5773 (AMD)(ST), 2019 WL 4602851 (E.D.N.Y. Sept.

23, 2019).

          The court nevertheless awarded the lodestar figure,

                                   9
thereby permitting an upward departure from the percentage

figure agreed to in the collective bargaining agreement.             Id.

It relied on the absence of any prior authority deviating from

its own precedent in Bourgal and the fact that fee awards under

§ 1132(g)(2)(D) of ERISA lay within the discretion of a district

judge.    Id. at *14 and n.9.     In a footnote, the court

nevertheless cautioned that it was “aware of no reason why its

exercise of discretion, compliance with ERISA [§ 1132(g)(2)],

and avoidance of punitive attorney’s fee awards should compel it

to disregard contractual fee award provisions entirely in cases

where such provisions threaten to limit presumptively reasonable

fee awards rather than inflate them.”         Id. at n.9.     The court

observed that, “insofar as such fee award caps exist as features

of freely-bargained agreements, it is not hard to imagine that

the Court’s categorical disregard for these provisions could

cheapen the value of the contractual instruments giving rise to

plaintiffs’ ERISA claims in the first place.”           Id.

            The Court is not aware of—and Plaintiffs have not

cited—any Ninth Circuit authority applying Bourgal, and the

Court agrees with the concerns raised by the Eastern District of

New York in Coastal Environmental Group. 2/        The parties here


     2/ Although it does not address an identical issue, the Court notes that
the Central District of California has conflicted precedent on whether to
deviate from the lodestar approach when awarding attorney’s fees in a default
judgment ERISA case. The Central District of California has a local rule
(Continued . . .)
                                     10
freely agreed to a predetermined rate of reasonable fees at 25

percent of the contributions and damages owed.           In its exercise

of discretion, the Court finds that amount to be reasonable.

Exceeding the amount of fees the parties previously agreed to in

their contract would be punitive, and ERISA does not authorize

punitive fee awards.      Landwehr v. DuPree, 72 F.3d 726, 735 (9th

Cir. 1995).

             The Court notes that its ruling is limited to the

situation before it here, where attorneys seek to inflate fee

awards contractually provided for, and it does not reach the

issue of whether a downward departure from a predetermined fee

award would be warranted by a lodestar calculation.

            Accordingly, the Court ADOPTS the F&R’s award of

attorney’s fees at the 25-percent rate agreed to in the

Agreement, and awards $11,272.01.




setting a schedule of attorney’s fees in default judgment cases. Central
District of California L.R. 55-3. While one court applied the local rule
instead of the lodestar approach, another chose the lodestar approach over
the local rule’s fee schedule. Compare Trustees of Operating Engineers
Pension Tr. v. Hunsaker Land Surveying, Inc., No. SACV1500140CJCDFMX, 2015 WL
13763861, at *3 (C.D. Cal. June 11, 2015) (permitting an upward departure
from the local rule’s fee schedule “[i]n view of the Ninth Circuit’s adoption
of the hybrid lodestar/multiplier approach for awarding attorneys’ fees in
ERISA actions, and ERISA’s purpose to secure important benefits for covered
employees”) with Trustees of S. California Pipe Trades Health & Welfare Tr.
Fund v. IPS Plumbing Corp., No. CV1204404RGKPJWX, 2012 WL 13014606, at *3
(C.D. Cal. Dec. 18, 2012) (applying the fee schedule from the local rule
rather than the lodestar approach).
      Neither case involved a provision in the agreement at issue that
predetermined the amount of reasonable attorney’s fees, which distinguishes
them from the case here.

                                     11
  II.   Remainder of the F&R

           Plaintiffs have not submitted any additional

objections to the F&R and the Court finds no clear errors.               The

Court ADOPTS the remainder of the F&R.



                                 CONCLUSION

           Plaintiffs are awarded damages in the amount of

$42,599.50 for unpaid contributions, $2,488.72 for liquidated

damages, $1,813.38 in interest plus per diem interest of $4.81

from December 26, 2019 until entry of judgment, $11,272.01 in

attorney’s fees, and $4,523.71 in costs against Defendant.




           IT IS SO ORDERED.

           DATED:    Honolulu, Hawai`i, March 25, 2020.




                                      ________________________________
                                      Alan C. Kay
                                      Sr. United States District Judge


Hawaii Tapers’ Trust Funds, et al. v. Reginald S. Leite, Jr., individually,
and doing business as RSL Drywall, Civ. No. 19-00334 ACK-WRP, Order Adopting
Magistrate Judge’s Findings and Recommendation.




                                     12
